Case 5:20-cv-00619 Document3 Filed 09/21/20 Page 1 of 8 PagelD #: 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA\___

Macencu time Radi ihe SB Kas -

 

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

CIVIL ACTIONNO. S:<0-dV- 00¢/9

VERSUS
(Number to be assigned by Court)

Ciel - Lesher

Powers

Pacle

Co: Pen | Prewlm LF cant Scepll Kesy y fod f

(Enter above the full name of the defendant.
or defendants in this action)

~ COMPLAINT
LL Previous Lawsuits.
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this action or otherwise relating to your imprisonment?

“Yes Vv No Ze
AL.

III.

Case 5:20-cv-00619 Document3 Filed 09/21/20 Page 2 of 8 PagelID #: 5

Place of Present Confinement: Sau wen Regioncal. Jai!

 

A. Is there a prisoner erievance procedure in this institution?
Yes Ko . No
B. Did you present the facts relating to your complaint in the state prisoner

grieyance procedure?

Yes No \—

Cc. If you answer is YES:

 

1. What steps did you take?

 

2. What was the result?

 

 

Dz If your answer is NO, explain why not: Chned les ber
Wworldnt Gllow me to File one on tus
1 Ui6o :

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional —

plaintiffs, if any.)
A. Name of Plaintiff: Macsweit Louis Red [iff
Address: Joo Airc park QD Reaves tiv ASHLE

B.  - Additional Plaintiff(s) and Address(es): N LA

 

 

 
Case 5:20-cv-00619 Document 3 Filed 09/21/20 Page 3 of 8 PagelD #: 6

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of.
paper, using the same outline).

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to this previous lawsuit:
Plaintiffs: _Morshajl touts Met [MEF
Defendants: Che da bester
2. Court (if federal court, name the district; if state court, name the
'. county);
; i }
t , : }
"EL Aogt Inne. tne Case ee ye '
3. Docket Number: _{\) fA
4. Name of judge to whom case was assigned:
5. ‘Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?
9 ASU end We
re
6. Approximate date of filing lawsuit: 52.0% | O, hewn
7.

 

Approximate date of disposition: / Spt lo. dodp
Case 5:20-cv-00619 Document 3 Filed 09/21/20 Page 4 of 8 PagelD #: 7

(In item C below, place the full name of the defendant in the first blank, his/her

official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and Blaces of f employment of any
additional defendants.)

on Defendant: Chi ad leskor
_ isemployed as: _S¢ ony
at Soudanta Bey On c\ a. el |
D.. Addithonnl defendants: “OE Cer Power ‘aa fap P fig

Pact,

 

 

IV. Statement of Claim

State here as briefly as possible the facts.of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary. ) .

ak laine Avi. DL wos sae Sec vad te, hy CG Powser$
i
Who he Eth ay Chded Wet, Me T Mackall L Rat LiFf
, |
Gok in te fo Ontag £2 menk  Wwidnw — Co Powers Come

AvVK« and With our racdiin Slamed My hands aa bine

O Pena im Cel) -lo m A =f 4 The Comom Shaul d Shots
t | ;

(A. “Then lh. doped dey oho Me dro Hag dua £ oF

Pas Cee Thin art IWigoAm L Colle d -A-" tpusec +e

05k. Loc An ‘in probe. Preaw from to fo sued Gott.

 
Case 5:20-cv-00619 Document3 Filed 09/21/20 Page 5 of 8 PagelD #: 8

IV. Statement of Claim (continued):
and a tower lougeted ad Med Me, pagces Said .
hk toes “uusint™ Quid Ouctad off tire. ax’ au pase!
Wao ~ i fa3 Am FE Lelie & +a Sugd Clnad lester, aad
Coc. pes ke Whe Couns i? u-lo TZ frSled him, —
Cone Park, for Press, cmd Me Said ® Cras bee
_tesl> (ras Se ETA hucesse A by Co Potmech eel
We cava Loalerr, OL re isons + The Cox's bea.
Mar, Secs aca Phone | rie Lm Req wood ) icone
OF Rec Pru — Thats  Stecbe laws nad ‘oe: pnmate
oe Cisht | .

V.  . Relief

State briefly nancy what you want the court to do for you. “Make no legal ai pAmneats.
Cite no cases or statutes.

Qo On invcdleatelon Qo the. hand howl, acc (nil,

a . . . Cc
burre. Not _— laine aieice Re Glance a fey haar +

thes, wan't Co\lons the CuleSe Z want ay &g Cis £3
OS Cun Jn prcole fe bs folloce he TL bWuint fre Cour’

te de Gn Over AN snvest code Lows Qa Soutnen Keaional

 

Riza wet t an d a tees “Ce heartiuny the, Dn mate's /

 

 

 
Case 5:20-cv-00619 Document 3 Filed 09/21/20 Page 6 of 8 PagelD #: 9

V. Relief (continued)):

 

 

 

 

 

VIL Counsel

 

 

 

 

 

A. If someone other than a lawyer is assisting you in preparing this case, state the

person’s name:

Michel Branch TE
B. Have you made any effort to contact a private lawyer to determine if he or she

' would represent you in this civil action?
Yes No Vv
If so, state the name(s) and address(es) of each lawyer contacted:
‘If not, state yourreasons: “ive [ycrle. are aalterady oot
{ :
Vie ONL ee yer i
Have you previously had a lawyer representing you in a civil action in this

court? .

Yes No vO
Case 5:20-cv-00619 Document 3 Filed 09/21/20 Page 7 of 8 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

Signed this day of _ . , 20

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on apr, {4 Ko hkO
” (Date)

Signature of Movant/Plaintiff

7 Vag 27a. A ALL -
VA

 

| Signature of Attorney
(if any)
Case 5:20-cv-00619 Document 3 Filed 09/21/20 Page 8 of 8 PagelD #: 11 ©

Wears hot, Ket] be
INMATE NAME" ;
32331 %058 —
INMATE OID#
SOUTHERN REGIONAL JAIL
AND CORRECTIONAL CENTER
1200 AIRPORT ROAD

BEAVER, WV 25813

 

THE WRITER OF THIS LETTER
IS AN INMATE OF THE
SOUTHERN REGIONAL JAIL
AND CORRECTIONAL CENTER

 

 

 

United dere ystrick
Geek Coutt Rese

Teer Ga Yyra wd - Couck\ouse
Be “ Peher 38 Koom WA
Mecleley, wy 25EO),

secigames ‘fog — ilfdliliyy}sjiijl ip sell

sctriereebeedet
orca aces Saees

is

 
